Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 1 of 8 PageID 1

FILED IN OPEN COURT

ol (2.021

CLERK. U S. DISTRICT COURT
AO (Rev, 5/85) Criminal Complaint are yetuerT Arr! ORIDA

Wrste Vioriecr ©

UNITED STATES DISTRICT COURT**SOM"=: FLORIDA
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA CRIMINAL COMPLAINT
mee Case No. 3:21-mj- /33/ ~JRK
JOSUE BELLO-HERNANDEZ

a/k/a L.D. Fernandez

I, the undersigned complainant, being duly sworn, state the following is true and correct to the
best of my knowledge and belief. On or about August 6, 2018, in Duval County, in the Middle
District of Florida, the defendant,

did knowingly possess and use, without lawful authority, a means of identification of
another person, that is, the name, date of birth, and Social Security Number of L.D.
Fernandez, knowing and having reason to know that the means of identification
belonged to another person, during and in relation to a felony enumerated in 18
U.S.C. § 1028A(c), that is, falsely claiming to be a United States citizen with the intent
to obtain a state benefit in violation of 18 U.S.C. § 1015(e),

in violation of 18 U.S.C. § 1028A(a)(1). I further state that I am a Special Agent with the United
States Department of Homeland Security, Homeland Security Investigations, and that this Complaint
is based on the following facts:

SEE ATTACHED AFFIDAVIT
Continued on the attached sheet and made a part hereof: &l Yes OJ No

Ah =

Signature of Complainant

Scott R. Kraich
Sworn to before me and subscribed in my presence,

June 17, 2021 at Jacksonville, Florida

JAMES R. KLINDT Q g \ Q. tk
United States Magistrate Judge | ems a

Name & Title of Judicial Officer Signature of Judicial Officer
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 2 of 8 PagelD 2

CRIMINAL COMPLAINT AFFIDAVIT

I, Scott R. Kraich, being a duly sworn and appointed Special Agent for the
United States Department of Homeland Security, Homeland Security Investigations
(“HSI”), hereby make the following statement in support of the attached criminal
complaint:

L. Your affiant has been a Special Agent of HSI since November 2008.
Previously, your affiant was employed as a Correctional Probation Senior Officer
and Correctional Probation Officer for the Florida Department of Corrections for
approximately nine years and six months. Your affiant has training and experience
in the preparation and presentation of criminal complaints and training and
experience in the service of arrest warrants.

2. On May 11, 2021, your affiant was told by Manny Vega, U.S.
Immigration and Customs Enforcement (“ICE”) Enforcement and Removal
Operations Field Program Manager, that on May 7, 2021, a subject identifying
himself as L.D. Fernandez was booked into the Duval County Pre-Trial Detention
Facility in Jacksonville, Florida. Officer Vega stated that when the subject was
booked, he provided as identification a Florida driver’s license, with a number
ending in 4431, in the name of L.D. Fernandez with a date of birth of December i

1990.! Vega stated that when the subject’s fingerprints were taken and run through

 

; I am aware of the full name and date of birth of L.D. Fernandez, but

that information has been redacted from the affidavit to keep this information, which
(continued)
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 3 of 8 PagelD 3

law enforcement databases, the query revealed that the subject was not the person
with the initials L.D. Fernandez but was in fact a citizen of Mexico named JOSUE
BELLO-HERNANDEZ with a date of birth in October, 1985. In light of the results
of this query, BELLO-HERNANDEZ was referred to an officer with the
Jacksonville Sheriffs Office (“JSO”) who has been deputized to perform the
functions of an immigration officer pursuant to 8 U.S.C. § 1357(g), commonly
known as a “287(g) officer” (because the statute was enacted as section 287(g) of the
Immigration and Nationality Act).

2 On May 12, 2021, your affiant was told by JSO Officer Mark Johnson,
a 287(g) officer, that he encountered BELLO-HERNANDEZ on May 8, 2021.
During this encounter, BELLO-HERNANDEZ initially stated that he was from
Puerto Rico. Officer Johnson then explained that he was aware that BELLO-
HERNANDEZ had previously been encountered by 287(g) officers on or about
August 6, 2010. BELLO-HERNANDEZ then admitted that he was from Mexico.

4. On May 17, 2021, your affiant verified through the ICE Law
Enforcement Support Center that on May 8, 2021, a fingerprint-based query was
conducted by JSO that revealed that the true identity of the person arrested on
May 7, 2021, was a Mexican citizen named JOSUE BELLO-HERNANDEZ with a

date of birth in October, 1985.

 

is information about a real person, out of the public record. Throughout this
affidavit, such identifying information has been redacted, but I am aware of that
information.
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 4 of 8 PagelD 4

5. On May 12, 2021, your affiant was told by JSO Detective Frank
Strahler that he obtained an arrest warrant in the name of L.D. Fernandez with a
date of birth of December ff, 1990. Detective Strahler stated he had spoken with JSO
Officer Selvir Lokmic on May 12, 2021, who told him that he had executed this
arrest warrant on May 7, 2021. Officer Lokmic told Detective Strahler that at the
time of the arrest, BELLO-HERNANDEZ had presented him with the Florida
driver’s license in the name of L.D. Fernandez with a number ending in 4431. At
the time of the arrest, Officer Lokmic did not know the true identity of BELLO-
HERNANDEZ.

6. On May 12, 2021, your affiant was told by JSO Corrections Officer
Darius Peterson that at the time BELLO-HERNANDEZ was booked on May 7,
2021, he had signed and initialed a JSO Department of Corrections Inmate
Information/ Orientation Form that reflected that his name was L.D. Fernandez and
that he had answered ‘Puerto Rico” in response to questions about his citizenship
and place of birth. At the time this form was filled out, Officer Peterson did not
know BELLO-HERNANDE2Z’s true identity.

7. On May 14, 2021, your affiant spoke with Shane Greenwood, Branch
Manager for the Duval County Tax Collector Office, who reported the following
information to your affiant. On May 1, 2015, BELLO-HERNANDEZ obtained a
Florida identification card in the name of L.D. Fernandez at the Duval County Tax

Collector’s Office, Mandarin Branch, located at 10035 San Jose Blvd., Jacksonville,
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 5 of 8 PagelD 5

Florida. To prove his identity and citizenship, BELLO-HERNANDEZ presented a
Puerto Rico birth certificate, which your affiant has reviewed, in the name of L.D.
Fernandez with a date of birth of December i 1990. BELLO-HERNANDEZ also
presented a Social Security Card bearing a number ending in 8472 in the name of
L.D. Fernandez. In addition, he provided a Florida Department of Highway Safety
and Motor Vehicles Certification of Address form in the name of L.D. Fernandez
with a date of birth of December ff, 1990. A digital photograph was taken of
BELLO-HERNANDEZ and he digitally signed under the following statement:
“Under penalty of perjury, I swear or affirm that the information given by me in this
application is true and correct... .”

8. Greenwood further stated that on August 6, 2018, BELLO-
HERNANDEZ obtained a Florida driver’s license in the name of L.D. Fernandez at
the Duval County Tax Collector’s Office, Mandarin Branch. To obtain the license,
BELLO-HERNANDEZ presented a Commonwealth of Puerto Rico Department of
Transportation and Public Works Driver Services Directorate Certificate. This
document certified that L.D. Fernandez with a date of birth of December ff, 1990,
and a Social Security Number ending in 8472 was authorized to operate motor
vehicles in Puerto Rico with license number 4338356, which was issued on May 12,
2015, and had an expiration date of December 3, 2021. The certificate was signed by
Nelson Ruiz Otero, Director or Authorized Representative, on July 20, 2018. In

addition, BELLO-HERNANDEZ provided two proof of residency documents in the
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 6 of 8 PagelD 6

name of L.D. Fernandez. A digital photograph was taken of BELLO-
HERNANDEZ and he digitally signed under the following statement: “Under
penalty of perjury, I swear or affirm that the information given by me in this
application is true and correct... .”

9. Greenwood further stated that on February 19, 2019, BELLO-
HERNANDEZ obtained a replacement Florida driver’s license in the name of L.D.
Fernandez at the Duval County Tax Collector’s Office, Mandarin Branch. A
photograph was taken of BELLO -HERNANDEZ and he digitally signed under the
following statement: “Under penalty of perjury, I swear or affirm that the
information given by me in this application is true and correct... .”

10. Greenwood further stated that on November 25, 2019, BELLO-
HERNANDEZ went to the Duval County Tax Collector’s Office, Neptune Beach
Branch, located at 1505 Atlantic Blvd., Neptune Beach, Florida. On that date,
BELLO-HERNANDEZ provided proof of basic personal injury protection insurance
coverage in the name of L.D. Fernandez. Greenwood stated that the Florida driver’s
license in the name of L.D. Fernandez was reinstated upon his providing this proof
of insurance coverage.

11. Greenwood further stated that On October 30, 2020, BELLO-
HERNANDEZ ordered a new Florida driver’s license through the internet. On
November 2, 2020, this driver’s license in the name of L.D. Fernandez was printed

and then mailed to BELLO-HERNANDEZ.
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 7 of 8 PagelD 7

12. On May 19, 2021, your affiant reviewed records of BELLO-
HERNANDEZ’s obtaining the Florida identification card and driver’s license that
were available on the Florida Driver and Vehicle Information Database (DAVID”).
The records contain photographs taken at the Duval County Tax Collector’s Office
on May 1, 2015, August 6, 2018, and February 19, 2019, when BELLO-
HERNANDEZ obtained the identification card and driver’s license in the name of
L.D. Fernandez. The person depicted in the photographs is the same person
depicted in the photograph of BELLO-HERNANDEZ taken by the 287(g) officer on
May 8, 2021.

13. On May 20, 2021, your affiant was told by Mervyn Miller, Senior
Special Agent with the Social Security Administration Office of Inspector General,
Office of Investigations, that the Social Security Number ending in 8472 is a valid
number assigned to a person named L.D. Fernandez with a date of birth of
December §f, 1990.

Based on the foregoing, your affiant believes there is probable cause to
establish that on August 6, 2018, JOSUE BELLO-HERNANDEZ, also known as
L.D. Fernandez, did knowingly possess and use, without lawful authority, a means
of identification of another person, that is, the name, date of birth, and Social
Security Number of L.D. Fernandez, knowing and having reason to know that the
means of identification belonged to another person, during and in relation to a felony

enumerated in 18 U.S.C. § 1028A(c), that is, falsely claiming to be a United States
Case 3:21-mj-01331-JRK Document1 Filed 06/17/21 Page 8 of 8 PagelD 8

citizen with the intent to obtain a state benefit in violation of 18 U.S.C. § 1015(e), in

violation of 18 U.S.C. § 1028A(a)(1). BZ
Aza

Scott R. Kraich, Special Agent
Homeland Security Investigations
Jacksonville, Florida
